Citation Nr: 1641128	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  99-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for chronic lumbosacral strain.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a left shoulder injury prior to May 25, 2011, and in excess of 20 percent since.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Rhonda G. Young, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel
INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from July 1977 to December 1977, and active duty in the in the United States Army from January 1979 to August 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

These matters have a lengthy procedural history, and for the purposes of clarity, such will be provided herein.  These matters were first before the Board in May 2003 when they were remanded for issuance of a statement of the case.  The matters were again before the Board in July 2004 and August 2009 when they were remanded for additional development.  An April 2012 rating decision granted an increased (20 percent) rating for the Veteran's residuals of a left shoulder injury, effective May 25, 2011.  As the maximum rating has not been assigned, the Veteran continued his appeal, and the claim has been characterized accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  The claims were again before the Board in November 2012 and December 2015 when they were remanded for additional development.  

The issue of entitlement to TDIU prior to February 27, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected chronic lumbosacral strain was manifested by no more than slight to moderate limitation of motion with complaints of pain; severe limitation of motion, severe lumbosacral strain, limitation of forward flexion to 30 degrees or less, ankylosis, and/or incapacitating episodes due to intervertebral disc syndrome were not shown.  
2.  The Veteran is left-hand dominant.  

3.  Effective February 15, 2000, resolving all reasonable doubt in the Veteran's favor, the Veteran's left shoulder disability was manifested by limitation of motion of the arm at shoulder level; ankylosis of the scapulohumeral articulation, limitation of motion of the arm to midway between the side and shoulder level, malunion of the humerus with marked deformity, loss of the head of the humerus, nonunion of the humerus, fibrous union of the humerus, or recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements, is not shown.  

4.  Effective February 27, 2015, the Veteran's service-connected disabilities preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the Veteran's chronic lumbosacral strain does not meet the criteria for a rating in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2015); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes (Codes) 5292, 5293, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5237-5243 (2015).   

2.  Effective February 15, 2000, the criteria for an increased rating of 20 percent, but no higher, for the Veteran's residuals of a left shoulder injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5200-5203 (2015).  

3.  Effective February 27, 2015, the criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Chronic Lumbosacral Strain

The Veteran contends that his chronic lumbosacral strain is more severe than the currently assigned 20 percent rating.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

At the outset, the Board notes that the schedular criteria for evaluating disabilities of the spine were amended effective September 23, 2002, and again, September 26, 2003.  [The September 23, 2002 revision was limited to Code 5293 for intervertebral disc syndrome, and no medical profession has indicated the Veteran's lumbosacral spine disability includes such pathology; hence, the September 23, 2002 revision does not appear to impact on the Veteran's claim.]  The amendments renumber the diagnostic codes and create a General Rating Formula for Rating Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptomatology.  

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as the amendment discussed above has a specified effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  

Under the criteria in effect prior to September 26, 2003, the Veteran's chronic lumbosacral strain was rated under Diagnostic Code (Code) 5295.  Under Code 5295, a 20 percent rating was warranted where there was muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position.  A 40 percent (maximum) rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a (2003).  

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine was rated 20 percent if moderate, and (a maximum) 40 percent, if severe.  38 C.F.R. § 4.71a, Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5293 (2003).  

Under the criteria in effect from September 26, 2003, lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula, outlined below), and intervertebral disc syndrome is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a (2015).  Lumbosacral strain under the revised regulations is rated under Diagnostic Code 5237.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  And a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2015).  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a (2015).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent rating.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2015).  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  

The pertinent evidence of record includes an October 2001 VA treatment record that noted the Veteran was in need of a back brace to give him more support for his pain.  

On October 2002 VA examination, physical examination revealed a slightly antalgic gait.  There was no abnormal curvature of the spine, and no tenderness directly over the vertebral column.  The Veteran reported pain, left and right, within 1 inch to the vertebral column, lower lumbar, more on the right than on the left.  He also indicated that when he moves, twists or lifts, he has increasing discomfort.  He complained of pain in both hips, but did not report numbness, tingling, or weakness of the right or left lower extremity.  Range of motion studies revealed forward flexion to 80 degrees, extension to 15 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 20 degrees (with discomfort).  There was slight tenderness on deep palpation of the bilateral sacroiliac region.  There was no tenderness on direct palpation over the sacrum and coccyx.  X-rays of the lumbosacral spine were negative.  The diagnoses included chronic lumbosacral strain and osteoarthritis of the bilateral hips.  It was opined that the Veteran's lumbar strain would not cause him to have degenerative disc disease as it would not progress from a strain.  It was also opined that the Veteran's lumbosacral strain would not cause osteoarthritis of the hips.  

VA treatment records include a June 2004 report that noted the Veteran's complaint of back pain worsened from sitting and driving 1 to 2 hours.  A March 2005 report included the Veteran's complaint of some increase in back pain with changes in weather.  An October 2006 report included his report of burning in his right hip and groin (noted to be related to sciatica and back pain); physical examination revealed paraspinal spasm on the right side, decreased right patellar reflex, trace deep tendon reflexes in the right knee and ankle, and decreased deep tendon reflexes (1+) on the left.  In a September 2008 report, the Veteran complained of low back pain, including in his buttocks.  He related the pain was triggered by driving.  He denied weakness in his legs, but indicated he had slight numbness in his upper thigh, usually transient.  On physical examination, his back was tender over the left posterior superior iliac spine.  The diagnosis was back pain, probably myofascial, and probable right peroneal neuropathy.   

On November 17, 2009 VA examination, the Veteran reported numbness of his left side buttocks, posterior thigh to posterior knee, paresthesias (i.e., an abnormal touch sensation) of the same location and lumbar spine at level of and towards the left sacroiliac joint.  He denied leg or foot weakness.  He related he experiences flare-ups 2 times per month, lasting 3 to 4 days, precipitated by weather and activity, and alleviated by rest and medications.  The examiner noted the Veteran has had 60 days of incapacitating episodes during the past 12 months.  It was noted the Veteran uses no devices or aids.  He indicated he is able to walk half a mile, and can stand for 30 minutes to 1 hour.  On physical examination, there was no spasm, atrophy, tenderness, guarding or weakness on the left side.  On the right side, there was muscle spasm, localized tenderness or guarding but not severe enough to result in an abnormal gait or abnormal spinal contour.  The Veteran's gait was normal and there was no abnormal spinal curvature.  Motor examination of the lower extremities was normal (5/5), muscle tone was normal, sensory examination of the lower extremities was normal, and reflex examination of the lower extremities was normal.  There was no thoracolumbar ankylosis.  Range of motion studies revealed forward flexion to 90 degrees (active and passive, with pain at 65 degrees); extension to 20 degrees (active and passive, pain beginning at 18 degrees); right lateral flexion to 18 degrees (active and passive, with pain at 18 degrees); left lateral flexion to 25 degrees (active and passive, with pain at 18 degrees); right lateral rotation to 45 degrees (active and passive, with pain at 28 degrees); and left lateral rotation to 40 degrees (active and passive, with pain at 40 degrees).  The examiner noted that there was no limitation of range of motion on repetitive range of motion testing.  X-rays of the lumbar spine revealed no significant degenerative joint disease, mild bilateral facet arthropathy at L4-L5, L5-S1, and mild narrowing of the right L3-L4 right neural foramen.  The diagnosis was mild bilateral facet arthropathy at L4-L5 and L5-S1.  

VA treatment records include a June 2010 report noting the Veteran's complaint of lower back pain for around 3 months.  He indicated that sometimes the pain radiates to the entire left side, and he has a burning sensation.  A July 2010 report noted the Veteran's complaint of chronic low back pain, intermittent in nature.  He also reported left lower extremity tingling, greatest at the lateral leg.  An August 2010 report noted his statement of experiencing intermittent pain in his lower back, and his use of a single point cane with an antalgic gait.  A September 2010 report noted the Veteran was ambulating without a single point cane.  A November 2010 report includes the Veteran's complaint of some back pain with a lot of bending and carrying and some with changes in the weather to cold or rain.  The Veteran was recommended for physical therapy for lumbar spine core conditioning and lower extremity stretching and conditioning.  

On May 2011 VA examination, it was indicated that the Veteran does not wear a back brace.  He denied any bowel or bladder incontinence or any incapacitating episodes.  The Veteran stated that he has pain that radiates bilaterally to his hamstrings, more so on the left than the right, that is intermittent with activities such as lifting and pushing.  He also reported left lower extremity weakness, but denied right lower extremity weakness.  The Veteran uses a cane on an intermittent basis for his hips, but not for his back.  He reported his back is made worse by a variable amount of walking, standing, lifting and pushing, but alleviated by heat and use of a TENS unit.  He indicated he experienced flare-ups 3 to 4 times per week, lasting 24 to 36 hours; the Veteran is uncertain what causes flare-ups.  On physical examination, range of motion studies revealed forward flexion to 70 degrees, extension to 20 degrees, bilateral lateral flexion to 25 degrees, and bilateral rotation to 25 degrees.  There was back pain at the end range of flexion, and left hip pain at the end range of extension.  There were no limiting factors at the end range of bending or rotating to the right.  There was left hip pain at end range of bending to the left, and back pain at end range of rotating to the left.  There was no change in range of motion with repetitive range of motion testing.  The examiner found no areas of palpable tenderness, and no objective evidence of spasm or deformity.  Right lower extremity strength was normal, but left lower extremity strength was diminished proximally with left hip pain.  The Veteran was able to go up and down on his toes 5 times.  Sensation was intact to light touch except for his left lateral foot where he was diminished but present on light touch testing.  Deep tendon reflexes were diminished (1+) at the knees and ankles.  Straight leg raise testing was negative.  The Veteran's gait was normal.  The diagnosis was degenerative joint disease.  During flare-ups, the Veteran feels his loss of range of motion, which he estimates at 30 to 40 percent loss of range of motion during flare-ups, is secondary to a combination of pain, fatigue, weakness, lack of endurance and incoordination.  

Because the May 2011 VA examination failed to adequately address whether the Veteran's service-connected lumbosacral strain has any associated neurologic abnormalities, in November 2012, the Board remanded the matter for additional development, to include a new examination that identified whether the Veteran has any neurological abnormalities associated with his lumbosacral strain.  

On March 2015 VA examination, the Veteran reported stiffness in the lower back about 3 to 4 times per week, but could not provide how long it lasts; the stiffness does not limit the Veteran.  He denied experiencing any flare-ups.  On physical examination, range of motion studies revealed forward flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  There was no pain on examination, including with weightbearing.  The examiner found no additional loss of function or range of motion after repetitive use testing, including due to pain, weakness, fatigability or incoordination.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing of the lower extremities was normal (5/5).  There was no muscle atrophy, reflex examination of the lower extremities was normal (2+), and sensory examination of the lower extremities was normal.  The examiner noted that there was no radicular pain or other signs or symptoms of radiculopathy.  There was also no ankylosis or intervertebral disc syndrome of the spine.  The Veteran used no assistive devices.  The diagnoses were chronic lumbosacral strain and lumbar spine degenerative disc disease.  The examiner opined that the degenerative disc disease is a normal progression of aging and was not related to his lumbosacral strain.  

VA treatment records include a June 2015 report that revealed on physical examination the Veteran had tenderness to palpation in the lower lumbar spine, slight positive axial loading pain bilaterally, and a non-antalgic gait.  

Private treatment records include an April 2015 report from Dr. J. Smith that found on neurological examination no neurological deficits.  A January 2016 report from Duke Raleigh Orthopedics noted the Veteran's complaint of back pain (rated a 3 on a scale to 10).  The Veteran denied pain below the knees, but reported tingling in his thighs, and a sense of weakness in his right thigh.  The diagnosis was chronic axial back pain.  It was noted that there was axial pain only, with no evidence for neurologic involvement.  

As noted above, a 20 percent rating has been assigned throughout the appeal period.  After a review of the evidence of record, the Board finds that the evidence does not support, or approximate, a rating in excess of 20 percent at any time during the appeal period for the Veteran's chronic lumbosacral strain.  The medical evidence does not show that at any time during the appeal period the Veteran has had marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, narrowing or irregularity of joint space, severe limitation of motion, forward flexion 30 degrees or less, or favorable ankylosis of the thoracolumbar spine.  On October 2002 VA examination, the Veteran had slightly reduced forward flexion (from 0 to 90 to 0 to 80 degrees), normal lateral flexion (0 to 30 degrees), slightly reduced lateral rotation (from 0 to 30 to 0 to 20 degrees), and negative x-rays.  The Board acknowledges that the examiner noted (a history of) some narrowing reported with bulge at the L5-S1 level with no frank herniation.  However, such lumbar disc space narrowing appears to have been intended to be characterized as historical, as such was not shown on examination x-rays, or even on lumbosacral spine x-rays in May 1998, a little more than a year prior to the claim, which found no abnormality of the lumbosacral spine.  

On November 2009 VA examination, the Veteran had normal forward flexion (0 to 90 degrees).  The Board notes that November 2009 lumbar spine x-rays revealed, inter alia, mild narrowing of the right L3-L4 neural foramen.  However, as provided above, under the criteria in effect prior to September 26, 2003, chronic lumbosacral strain was rated under Diagnostic Code 5295, and the criteria for a 40 percent rating included narrowing or irregularity of joint space.  38 C.F.R. § 4.71a (2003).  Inasmuch as the November 2009 examination and lumbar spine x-rays that revealed narrowing are post-September 26, 2003, the criteria in effect prior to September 26, 2003 were no longer applicable, and are of no benefit to the Veteran in this case.  In addition, inasmuch as the narrowing of the lumbar spine disc space was specifically noted to be mild, and an increased (40 percent) rating under Code 5295 is for severe lumbosacral strain, the x-rays findings on November 2009 examination would be inconsistent with, and not warrant or approximate a finding of severe lumbosacral strain.  The Board also notes that the examiner indicated the Veteran had 60 days of incapacitating episodes during the past 12 months due to his thoracolumbar disability.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  While the examiner noted the Veteran had 60 days of incapacitating episodes, the examiner did not diagnose intervertebral disc syndrome, and such has not been diagnosed at any time during the appeal period.  See March 2015 VA examination report.  Moreover, the examiner did not list, discuss, or provide any evidence for the finding the Veteran had 60 days of incapacitating episodes, and the Board found no evidence of bed rest prescribed by a physician and treatment by a physician for the Veteran's service-connected lumbosacral strain to support such a finding.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  Therefore, the Board finds the criteria for rating intervertebral disc syndrome based on incapacitating episodes is not applicable, and to the extent the November 2009 examiner found the Veteran had 60 days of incapacitating episodes, the Board finds the finding/conclusion is entitled to no probative value due to its conclusory nature.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

On May 2011 VA examination, the Veteran had slightly reduced forward flexion (from 0 to 90 to 0 to 70 degrees), and he denied incapacitating episodes.  And on March 2015 VA examination, the Veteran had normal forward flexion (0 to 90 degrees), and there was no evidence of intervertebral disc syndrome.  

Therefore, the medical evidence of record throughout the appeal period does not show manifestations of the Veteran's chronic lumbosacral strain that meet any criteria for the next higher (40 percent) rating under Codes 5292, 5293, or 5295, or (from September 26, 2003) under Codes 5237, 5242, 5243, even with consideration of range of motion with pain and after repetitive range of motion testing.  38 C.F.R. § 4.71a (as in effect both prior to, and from, September 26, 2003); see Correia v. McDonald, 28 Vet. App. 158, 170 (2016); see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With regard to a separate rating for neurological manifestations, the preponderance of the evidence is against a finding that the Veteran has a separately ratable neurological manifestation related to his chronic lumbosacral strain.  There is no evidence of any bowel or bladder impairment, and the Veteran has not complained of such.  The Board acknowledges that at various times during the appeal period, the Veteran has complained of apparent neurologic symptomatology, including hip pain, burning in the hips, pain in the buttocks, numbness and tingling in the thighs, and some physical findings have revealed abnormal sensory findings.  See, e.g., October 2006 VA treatment report (indicating the burning sensation in the hip was related to sciatica); September 2008 VA treatment report (diagnosing probable right peroneal neuropathy).  However, the evidence does not support the Veteran has a separately ratable neurological manifestation.  To the extent the September 2008 VA physician diagnosed probable right peroneal neuropathy and the October 2006 VA physician indicated the Veteran had sciatica, such is not supported by the other evidence of record.  The March 2015 VA examiner opined, after review of the claims file, interview and physical examination of the Veteran, that there was no radicular pain or other signs or symptoms of radiculopathy.  An April 2015 Dr. J. Smith neurological examination found no neurologic deficits.  And a January 2016 Duke Raleigh Orthopedics report found that the Veteran had axial pain only, with no evidence for neurologic involvement.  The Board also notes that the Veteran has been denied entitlement to service connection for osteoarthritis of both hips, and the October 2002 VA examiner opined that the Veteran's lumbosacral strain would not cause osteoarthritis of the hips.  See January 2014 rating decision.  Furthermore, ankylosis of the spine has not been shown.  

Therefore, based on the evidence of record, a schedular rating in excess of 20 percent is not warranted at any period during the appeal period for the Veteran's chronic lumbosacral strain.  

Residuals of a Left Shoulder Injury

The Veteran contends that his residuals of a left shoulder injury are more severe than the currently assigned staged 10 and 20 percent ratings.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As the Veteran is left-hand dominant, it is his major extremity.  

The Veteran's service-connected residuals of a left shoulder injury have been evaluated under 38 C.F.R. § 4.71a, Codes 5200-5203, which provide rating criteria for disabilities involving the shoulders and arms.  

Normal range of motion for the shoulder is forward elevation (flexion) from 0 to 180 degrees, abduction from 0 to 180 degrees, and internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

Under Code 5201, a 20 percent rating is warranted where there is limitation of motion of either the major (dominant) or minor (non-dominant) arm at shoulder level.  Limitation of motion of the major arm to midway between the side and shoulder level warrants a 30 percent evaluation; and motion of the major arm limited to 25 degrees from the side warrants a 40 percent rating.  

Code 5202 provides for rating shoulder and arm disability based on impairment of the humerus, such as loss of head of the humerus; nonunion, fibrous union, or malunion of the humerus; or recurrent dislocation at the scapulohumeral joint.  Under Code 5202, malunion of the humerus with moderate deformity warrants a 20 percent evaluation for the major side, and a 30 percent evaluation is warranted where there is malunion with marked deformity.  Where infrequent episodes of dislocation of the scapulohumeral joint on the major side are shown, with guarding of movement only at shoulder level, an evaluation of 20 percent is warranted.  Frequent episodes of dislocation and guarding of all arm movements on the major side warrants a 30 percent evaluation.  Fibruous union of the humerus on the major side warrants a 50 percent rating; nonunion of the humerus (false flail joint) warrants a 60 percent rating; and loss of the head of the humerus (flail shoulder) on the major side warrants an 80 percent evaluation.  

Under Code 5203, impairment of the clavicle or scapula of the major upper extremity is rated 10 percent when there is malunion.  It is also rated 10 percent when there is nonunion without loose movement.  It is rated 20 percent when there is nonunion with loose movement, or when there is dislocation.  

Code 5200 provides for evaluation of shoulder and arm disability where ankylosis of the scapula and humerus is shown.  However, based on the entirety of the evidence of record in this case, application of Code 5200 is not warranted, as ankylosis is not shown at any time during the appeal period.  

On October 2002 VA examination, the Veteran complained of some soreness at the top of his left shoulder.  He indicated it hurts at times to lift his left shoulder and rotate it.  On physical examination, there was a slight prominence tip at the acromioclavicular joint, left compared to right shoulder, near the junction of the clavicle.  There was slight tenderness on deep palpation.  Range of motion studies revealed forward elevation to 160 degrees, abduction to 140 degrees, internal rotation to 90 degrees, and external rotation to 70 degrees.  The examiner noted that the Veteran rotated the shoulder comfortably during the examination.  The Veteran did experience discomfort on taking his left arm behind his back and reaching to the midline of the vertebral column.  His strength was unimpaired against the resistance of the examiner.  Left shoulder x-rays were negative.  The diagnosis was history of injury to left shoulder, residual bursitis.  

VA treatment records show complaints of left shoulder pain in June 2004, November 2007, September 2008, and April 2009.  

On November 2009 VA examination, the Veteran reported that lifting his arm to near 90 degrees with abduction was painful.  Flexion of the left shoulder was also painful, but not as significant.  The Veteran indicated he avoided overhead motion and would only lift 15 to 20 pounds.  He complained he experiences intermittent, mild left shoulder pain, described as achy, sharp and dull.  He reported he experiences moderate left shoulder flare-ups with very cold weather, if he accidentally lays on his shoulder during sleep, and with increased activity, occurring 3 to 4 times per month, and lasting 1 to 2 days.  The Veteran's joint symptoms included pain, stiffness, weakness, locking episodes, swelling/heat/redness; he did not experience deformity, giving way, instability, episodes of dislocation or subluxation, or effusion.  On physical examination, there was left shoulder tenderness, but no deformity or instability.  Range of motion studies revealed flexion from 0 to 132 degrees (both passive and active range of motion, with pain at 90 degrees); abduction from 0 to 115 degrees (both passive and active range of motion, with pain at 65 degrees); external rotation from 0 to 90 degrees (both passive and active range of motion, with pain at 90 degrees); and internal rotation from 0 to 32 degrees (both passive and active range of motion, with pain at 32 degrees).  There was no recurrent shoulder dislocations, or joint ankylosis.  There was positive impingement syndrome.  Strength was slightly diminished (4/5) for abduction and flexion with give way pain for both.  The acromioclavicular joint was tender, and he experienced spasm in his trapezius.  X-rays revealed os acromiale with large osteophyte projecting into the subacromial space; downsloping acromion; no significant glenohumeral joint osteoarthritis; and shoulder in normal anatomic alignment.  The diagnosis was left shoulder with impingement syndrome.  

June 22, 2010 VA treatment records show the Veteran received a left shoulder corticosteroid injection.  He complained of worsening left shoulder pain the last 2 to 3 months, particularly with overhead motions.  Physical examination of the left shoulder revealed the Veteran's grip strength was normal (5/5).  Passive range of motion studies revealed flexion to 140 degrees, abduction to 80 degrees, external rotation to 80 degrees, and internal rotation to 30 degrees.  Active range of motion studies revealed flexion to 120 degrees, abduction to 80 degrees, external rotation to the head, and internal rotation to the belt.  The impression was left shoulder os acromiale with impingement.  

On May 25, 2011 VA examination, the Veteran reported that his left shoulder has episodes of locking, but does not give way or have swelling.  He denied any history of subluxation or dislocation.  His left shoulder is worsened by writing, elevating his arm, and lying on his left side.  The Veteran reported he experiences moderate flare-ups 1 to 2 times per week, lasting 1 to 3 days; he was uncertain what causes the flare-ups.  On physical examination, flexion was from 0 to 90 degrees, abduction from 0 to 95 degrees, external rotation from 0 to 70 degrees, and internal rotation from 0 to 60 degrees, with pain at the end range of flexion, abduction, and external rotation.  There were no limiting factors at the end range of internal rotation.  The examiner found no change in range of motion with repetitive range of motion testing.  There was tenderness over the anterior deltoid muscle and upper trapezius muscle.  There was no swelling, increased warmth, or atrophy.  Left shoulder x-rays were normal.  The diagnosis was left shoulder strain.  

An April 2012 rating decision granted an increased (20 percent) rating for the Veteran's residuals of a left shoulder injury, effective May 25, 2011.  

VA treatment records include a July 2012 report noting the Veteran's complaint of left shoulder pain with spasm near the shoulder.  He denied weakness of the left shoulder, but indicated he has decreased grip strength.  On physical examination, it was noted that left shoulder range of motion was limited in upward movement, but there was no crepitus with movement.  An October 2012 report noted his complaint of left shoulder pain, and pain with lifting the shoulder, being unable to extend it completely over the last month.  On physical examination, left shoulder range of motion was limited in upward movement.  The diagnosis was left shoulder arthralgia.  January 2013 reports show the Veteran received a left shoulder corticosteroid injection.  He also complained of left shoulder pain all the time over the deltoid and radiating down the arm.  Passive range of motion studies revealed flexion to 160 degrees, external rotation to 75 degrees, and internal rotation to 40 degrees.  Active range of motion studies revealed flexion to 140 degrees, external rotation to the ear, and internal rotation to the belt.  The diagnosis was left shoulder impingement.  A July 2013 treatment record noted the Veteran's complaint of left shoulder pain, predominantly with overhead activities.  Physical examination revealed tenderness to palpation over the acromioclavicular joint.  Range of motion studies revealed forward flexion to 100 degrees, abduction to 85 degrees, external rotation to 55 degrees, and internal rotation to L3.  The examiner noted there was no pain with passive range of motion.  The Veteran's left shoulder strength was found to be slightly decreased (4/5).  X-rays revealed moderate to severe acromioclavicular arthritis, and subacromial osteophytosis.  An October 2013 treatment record found on physical examination, tenderness to palpation over the acromioclavicular joint.  Left shoulder range of motion studies revealed flexion to 110 degrees, abduction to 85 degrees, external rotation to 55 degrees, and internal rotation to the low back.  Passive range of motion was noted to be not painful.  The assessment was left shoulder impingement syndrome.  He received a left shoulder corticosteroid injection.  

In January 2014, the Veteran underwent left shoulder subacromial decompression, acromioplasty, biceps tenodesis, and labral debridement.  

VA treatment records include a February 2014 report that found on physical examination, left shoulder passive range of motion studies revealed flexion to 70 degrees, external rotation to 15 degrees, and internal rotation to 5 degrees.  March 2014 treatment records found on physical examination left shoulder range of motion studies found forward flexion to 140 and 160 degrees, abduction to 140 and 160 degrees, internal rotation to 40 and 60 degrees, and external rotation to 70 and 75 degrees.  Strength was found to be slightly decreased (4/5) on range of motion testing.  April 2014 treatment records noted the Veteran's complaint of continued left shoulder soreness and pain, as well as popping and cracking of the left shoulder.  Range of motion studies found flexion to 165 degrees, abduction to 165 degrees, internal rotation to 70 and 75 degrees, and external rotation to 80 and 85 degrees.  A May 2014 treatment record noted the Veteran's shoulder range of motion was normal, with no crepitus with movement.  A July 2014 treatment record found on physical examination, range of motion studies revealed flexion to 150 degrees, external rotation to 30 degrees, and internal rotation to 15 degrees.  Sensation was intact to light touch of the median, radial, ulnar, and axillary nerve distributions.  Motor strength was normal (5/5) throughout, and the radial pulses were normal (2+).  A November 2014 report noted the Veteran's complaint of diffuse numbness of the entire left upper extremity, beginning gradually with no acute injury or event.  Physical examination revealed range of motion studies that found flexion to 165 degrees, external rotation to 40 degrees.  It was noted that the Veteran has developed new symptoms concerning for radiculopathy of the cervical spine affecting the left upper extremity.  A January 2015 report included the Veteran's statement that his left shoulder was doing very well, and that he was found to have disc herniation on cervical spine MRI.  On physical examination, left shoulder range of motion testing revealed flexion to 175 degrees, and external rotation to 40 degrees.  

On March 2015 VA examination, the Veteran complained of bilateral arm numbness and a tingling sensation, on and off daily; there was no complaint of pain.  There was no report of flare-ups.  Physical examination revealed range of motion studies that found flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, internal rotation from 0 to 90 degrees.  There was no evidence of pain with weight-bearing.  There was also no objective evidence of localized tenderness, pain on palpation, or crepitus.  The examiner found no additional functional loss or range of motion after repetitive testing, including due to pain, weakness, fatigability, or incoordination.  Muscle strength testing of the left shoulder was normal (5/5).  The examiner noted there was no evidence of muscle atrophy, ankylosis, or instability.  There was also no clavicle, scapula, acromioclavicular joint and sternoclavicular joint condition.  There was no loss of head, nonunion, or fibrous union of the humerus.  Malunion of the humerus with moderate or marked deformity was not found.  The examiner opined that the Veteran has bilateral numbness and tingling in his arms due to cervical spine severe neuroforaminal narrowing which was not related to his service-connected left shoulder injury.  It was further opined that the Veteran's left shoulder arthritis was a progression of his left shoulder injury residuals.  

As noted above, the Veteran's left shoulder disability is presently assigned a 10 percent rating prior to May 25, 2011, and 20 percent since that date.  The date of claim is February 15, 2000.  

For the period prior to May 25, 2011, in order for the Veteran to warrant a rating in excess of 10 percent based on limitation of motion, the Veteran's left shoulder disability must minimally be manifested by limitation of motion of the arm to the shoulder level (i.e., limited to 90 degrees).  On longitudinal review of the record, the Board finds that the disability picture presented by the Veteran's left shoulder disability approximates limitation of motion of the arm to the shoulder level, and warrants the assignment of a 20 percent rating throughout the appeal period (i.e., February 15, 2000).  In that regard, the Board finds noteworthy that an August 1995 VA examination found left shoulder flexion and abduction to 90 degrees.  In addition, on November 2009 VA examination, the Veteran complained of lifting his arm to near 90 degrees with abduction was painful, physical examination revealed range of motion on abduction to 115 degrees (with pain at 65 degrees, consistent with the Veteran's statements as to the difficulty with lifting his left shoulder on abduction), and he reported flare-ups of his left shoulder 3 to 4 times per month.  Accordingly, and with resolution any reasonable doubt in the Veteran's favor, the Board concludes that a 20 percent rating is warranted for the Veteran's left shoulder disability throughout the appeal period.  Inasmuch as there is no medical or lay evidence in which it is factually ascertainable in the year prior to the date of claim (February 15, 2000) that an increase in the left shoulder disability occurred, February 15, 2000 remains the earliest date for which the 20 percent rating for the left shoulder disability may be awarded.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see also Hazan v. Gober, 10 Vet. App. 511 (1997) (when considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application).  

Based on the above, the next question is whether at any period since February 15, 2000, the Veteran's left shoulder disability warrants a rating in excess of 20 percent.  In order for the Veteran to warrant a rating in excess of 20 percent based on limitation of motion, the Veteran's left shoulder disability must minimally be manifested by limitation of motion of the arm midway between the side and shoulder level.  At no point during the period since February 15, 2000, has the Veteran's left shoulder disability shown to be manifested by flexion to less than 70 degrees, or abduction shown to be limited to less than 80 degrees (even with consideration of pain on range of motion testing, and after repetitive range of motion testing).  The Board notes that the Veteran has reported experiencing flare-ups of his left shoulder, and has received corticosteroid injections for left shoulder pain.  While recognizing the Veteran's subjective complaints as to the severity of his left shoulder disability, objective examination of the left shoulder was not consistent with the Veteran's reported severity of his left shoulder.  Moreover, even after repetitive use testing, and with consideration of impairment after repetitive use (e.g., weakened movement, excess fatigability, incoordination, pain on movement, swelling), the range of motion of the Veteran's left shoulder did not approximate limitation of motion of the arm midway between the side and shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, the criteria for a rating in excess of 20 percent since February 15, 2000, based on limitation of motion is not warranted.  

In reaching this finding, the Board notes that it is cognizant of Correia v. McDonald, 28 Vet. App. 158, 170 (2016), in which it was held that a VA examination evaluating the severity of a joint disability must record the results of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  Even in light of Correia, the Board finds the March 2015 VA examination, in conjunction with the other evidence of record, to be adequate and sufficient, as the examiner found no evidence of pain with weight-bearing, or any complaint of pain at all, such as to adequately address pain with non-weightbearing.  While the examiner does not appear to specifically test passive range of motion of the left shoulder, the Board notes that an October 2013 VA treatment record noted above, which provided only active range of motion testing findings, specifically noted there was no pain on passive range of motion testing, thereby indicating there was no difference between passive and active range of motion testing.  Moreover, a February 2014 VA treatment record, also provided above, provided only passive range of motion testing findings, but were subsequently followed by physical examination in March 2014 that provided active range of motion testing findings.  Based on this evidence, in conjunction with the March 2015 VA examination wherein the Veteran did not complain of pain, including on weight-bearing or with range of motion testing, including after repetitive use, the Board finds the Veteran's passive range of motion of the left shoulder to have been adequately evaluated under Correia as there is no indication that his left shoulder passive range of motion would have been consistent with, or even approximated, limitation of range of motion of the arm midway between the side and shoulder level.  To the extent Correia instructed that range of motion testing should include the opposite joint, the March 2015 examination performed, and included within the examination report, range of motion findings for the right shoulder.  

In addition, there is no evidence since February 15, 2000, of any impairment of the humerus or the clavicle or scapula, including recurrent dislocation, deformity, giving way, or instability.  See May 2011 examination.  Accordingly, Codes 5202 and 5203 are not properly applicable.  

To the extent the Veteran seeks a separate rating for a neurological manifestation related to his service-connected left shoulder disability, the Board notes that the only competent medical opinion addressing this matter is that of the March 2015 VA examiner.  The March 2015 examiner opined that the Veteran has bilateral numbness and tingling in his arms due to cervical spine severe neuroforaminal narrowing which was not related to his service-connected left shoulder injury.  Such opinion was provided by a professional competent to provide such an opinion, after a review of the claims file, and after physical examination of the Veteran.  The Board finds this opinion probative and the most persuasive evidence of record.  In addition, it is supported by a November 2014 VA treatment record that noted the Veteran had developed new symptoms concerning for radiculopathy of the cervical spine affecting the left upper extremity.  Hence, to the extent seeks a separate rating for a neurological manifestation of his service-connected left shoulder disability, the Board finds that the preponderance of the evidence is against such a finding.  



TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

In this case, the Veteran is service-connected for chronic lumbosacral strain, residuals of a left shoulder injury, and depressive disorder (secondary to service-connected lumbosacral strain and residuals of a left shoulder injury).  Based on the above decision, the Veteran has a combined schedular rating of 60 percent, effective from February 15, 2000, and 70 percent from February 27, 2015.  Accordingly, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) effective from February 27, 2015.  

The evidence shows that the Veteran's occupational history includes working in construction, as a security officer, as a stock clerk, and as a truck driver.  See April 1982 VA orthopedic examination; see also April 1984 VA spine examination; August 1991 Social Security Administration (SSA) decision.  His educational background includes a GED and at least some college education.  See August 1991 SSA decision; see also December 1987 private treatment record.  The Veteran was last gainfully employed in 1984, with marginal employment in 1987.  See August 1991 SSA decision.  

The pertinent evidence of record includes a February 27, 2015 VA mental disorders examination that found the Veteran's active symptoms included a depressed mood; suspiciousness; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting, and; impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner also indicated the Veteran's depressive symptoms likely impact his ability to work well with other people or meet job demands in team situations.  In addition, on March 2015 VA back conditions examination, the examiner noted it would be prudent for the Veteran to avoid lifting more than 20 pounds, and that his chronic lumbosacral strain does not limit him from doing occupational tasks such as walking, standing, or driving, and does not impair sedentary occupational tasks such as typing, writing, or answering phones.  And on March 2015 VA shoulder conditions examination, the examiner opined that the Veteran's left shoulder disability does not limit him from doing occupational tasks such as walking, standing, or driving, and does not impair sedentary occupational tasks such as typing, writing, or answering phones.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment at least effective from February 27, 2015.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Based on the evidence presented in this case, the Board finds that the preponderance of the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's post-service work experience has generally required significant physical activity and with other people.  In addition, the February 27, 2015 mental disorders VA examiner opined that the Veteran's depressive symptoms likely impact his ability to work well with other people or meet job demands in team situations.  While the March 2015 shoulder and back examiners have indicated and opined that the Veteran could work in sedentary employment based on his service-connected left shoulder and lumbosacral strain disabilities, there is no evidence of work experience in sedentary employment.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating effective from February 27, 2015.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  


ORDER

A rating in excess of 20 percent for the Veteran's service-connected chronic lumbosacral strain is denied.  

Subject to the law and regulations governing the payment of monetary benefits, effective February 15, 2000, an increased rating of 20 percent, and no higher, for residuals of a left shoulder injury, is granted.  

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted effective from February 27, 2015.  


REMAND

As noted above, the Veteran is service-connected for chronic lumbosacral strain, residuals of a left shoulder injury, and depressive disorder (secondary to service-connected lumbosacral strain and residuals of a left shoulder injury).  Based on the above decision, the Veteran has a combined schedular rating of 60 percent, effective from February 15, 2000, and 70 percent from February 27, 2015.  Accordingly, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) effective from February 27, 2015.  

Here, the Board finds that a retrospective medical opinion is necessary regarding the impact of the Veteran's service-connected depressive disorder since the date of service connection (i.e., February 15, 2000).  See Chotta v. Peake, 22 Vet. App. 80 (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008).  The Board notes that in a February 1993 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated he had been too disabled to work since 1984, and listed his back, hypertension, depression, and shoulder as disabilities that prevented him from securing or following any substantially gainful occupation.  In addition, in a February 2000 VA Form 21-8940, the Veteran listed his manic depression, back, and hip disorders as disabilities that prevented him from securing or following any substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1. After associating any pertinent, outstanding records, forward the claims file, including a copy of this Remand, to the February 2015 VA mental disorders examiner, or to an appropriate medical expert if unavailable, for a retrospective medical opinion concerning the functional impact of the Veteran's service-connected depressive disorder had on his occupational functioning, to include employability, since February 15, 2000.  

After reviewing the complete record, the examiner is asked to provide an opinion on the functional impact of the Veteran's service-connected depressive disorder had on his occupational functioning, to include his ability to obtain or maintain employment consistent with his education and occupational experience, since February 15, 2000.  In offering such opinion, the examiner should consider the Veteran's prior work experience in construction, as a security officer, as a stock clerk, and as a truck driver.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

2. Thereafter, consider whether to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected depressive disorder, residuals of a left shoulder injury, chronic lumbosacral strain, or the combined effect of his service-connected disabilities.  

3. Then readjudicate the Veteran's claim of entitlement to a TDIU rating prior to February 27, 2015.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


